Citation Nr: 1137742	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability and, if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a bilateral leg disability.

5.  Entitlement to an increased rating for a right foot disability, currently rated as 10 percent disabling.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976, with additional service in the Army reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that increased the Veteran's rating for a right foot disability from 0 to 10 percent, declined to reopen the previously denied claim for service connection for a low back disability, and denied service connection for headaches, bilateral leg pain, and PTSD.

In April 2011, the Veteran testified before the Board at a hearing held via videoconference.  A transcript of the hearing is included in the claims file.  The Board notes that the Veteran submitted additional evidence in April 2011, following his Board hearing, with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider the newly received evidence.

With regard to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that the RO originally adjudicated the issue as entitlement to service connection for PTSD.  However, the medical evidence of record reveals diagnoses of additional acquired psychiatric disorders, to include major depressive disorder, anxiety, and an adjustment disorder.  The Veteran's major depressive disorder has been diagnosed in conjunction with his diagnosis of PTSD.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders. 

The claims for service connection for a low back disability, headaches, an acquired psychiatric disorder, to include PTSD, and a bilateral leg disability, and for an increased rating for a right foot disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a back disability was previously denied in a May 2002 rating decision.  The Veteran was notified of that decision but did not perfect an appeal. 

2.  The evidence received since the May 2002 denial is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied the claim for service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010). 

2.  New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As the Board's decision herein constitutes a complete grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations relating to that claim.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

A May 2002 rating decision denied service connection for a back disability.  At the time of the initial denial, the Veteran claimed that he had injured his back while in service while carrying heavy equipment, including a full pack of gear and his weapons, on a daily basis.  Although the Veteran was scheduled for a VA examination regarding his claim, he failed to appear for the examination.  The RO found that, after reviewing the service treatment records and the post-service records, the Veteran's back disability was neither incurred in or caused by service, and the claim was denied. 

Although March 2005 rating decision declined to reopen the claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104 , 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the May 2002 decisions became final because the Veteran did not file a timely appeal. 

The claim for service connection for a back disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in November 2004.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Additionally, the Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

The evidence before VA at the time of the prior final decision in May 2002 consisted of the Veteran's service treatment records, private treatment records evidencing the existence of a cervical spine disability and a lumbar spine disability, and the Veteran's own statements.  

After a review of all the evidence, the Board finds that the evidence received since the last final decision in May 2002 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

In support of his application to reopen his claim, the Veteran provided new contentions as to the etiology of his back disability, including how he injured his back in service.  Specifically, the Veteran contends that he injured his back while loading guns and picking up heavy rounds of ammunition during training exercises.  Due to these activities, he injured his back on more than one occasion and underwent physical therapy for a back strain.  The Board finds that in reviewing the service treatment records, the Veteran's statements in fact comport with, and shed light on, records that demonstrate that he received physical therapy for low back pain on more than one occasion.  To date, a VA examiner has not considered the Veteran's contentions, in light of the service treatment records, in providing an opinion as to the etiology of the Veteran's claim.

In this case, the Veteran's lay statements have been presumed credible for the purpose of determining whether to reopen the claim.  Additionally, the new evidence, namely, the new contentions, were not previously considered by agency decision makers, are not cumulative or redundant, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2010).  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Accordingly, the Board finds that new and material evidence has been submitted and the claim for service connection for a back disability is reopened.  To that extent only, the claim is allowed. 


ORDER

The claim for service connection for a back disability is reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is necessary prior to further disposition of the claims for service connection for an acquired psychiatric disorder, to include PTSD, a back disability, headaches, and for a bilateral leg disability, and for an increased rating for a right foot disability.

First, at the Veteran's April 2011 hearing before the Board, he stated that he was currently in receipt of Social Security Administration (SSA) disability benefits.  As such, a remand is necessary in order to obtain any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  Because it is unclear for what disabilities his SSA benefits were based upon, a review of those records is necessary prior to adjudication of the claims on appeal.

Next, while the Veteran's service treatment records for his period of active service have been associated with the record, it is possible that records from his period of service with the Army reserve remain outstanding.  At his April 2011 hearing before the Board, the Veteran stated that he had service in the Army reserve for approximately ten years in the 1970s or 1980s.  As any records from this service would be pertinent to the Veteran's claims for service connection, and they are not currently in the claims file, they should be obtained on remand. 

In that regard, while the Veteran's service personnel records have been obtained, because of the nature of his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a request for his complete service personnel file should be obtained, as there are instances in which two files are kept, a shortened version and a more inclusive version.  The more inclusive version would include such items as performance reports and any report of misconduct.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran contends that he experienced numerous stressful events in service that have caused his current psychiatric disorder.  He contends that in 1973, while stationed in Fort Sill, Oklahoma, with the Bravo Battery 2nd 18th Field Artillery, he was pulled from an advanced training exercise minutes before the soldiers participating in the exercise were hurt or killed in a motor vehicle accident.  Also while stationed in Fort Sill, he almost drowned in a lake and was rescued by onlookers.  While stationed in Germany, during a training exercise, his sleeping bag caught on fire and he had to be rescued by squad members.  During another training exercise, his gas mask got caught on a turret of a vehicle and he was almost fatally injured.  Also while in Germany, his best friend, Cisco, dropped dead while the two were playing a game of cards.  The Veteran also felt that the general nature of being trained for battle, as well as a number of terrorist attacks that occurred in nightclubs in Europe in the 1970s while he was stationed in Germany, have caused him to experience consistent stressful memories and have contributed to his current psychiatric disorder.  He contends that these events have caused him to experience nightmares and intrusive memories for many years.  The RO has yet to verify the Veteran's stressors, however, the Board finds that the Veteran has provided adequate information to at least verify a portion of his stressors, and as such, further development is necessary on remand. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

Service treatment records reflect that on December 1972 entrance examination, the Veteran reported that he had a history of nervousness.  Post-service treatment records reflect that in May 2001, the Veteran began psychiatric treatment at the VA.  He reported feeling increasingly angry and dysphoric regarding his ideas of racial bias and unfairness at work and in his community.  He had insomnia that he blamed on his physical disabilities.  He had fantasies of hurting others.  He was diagnosed with an adjustment disorder with depressed mood.  From February 2002 to January 2004, he received treatment for ongoing severe depression.  However, in October 2004, the Veteran was positively screened for PTSD.  His diagnosis changed to PTSD, chronic, with symptoms including major depression related to pain and physical disability.  In March 2006, he stated that he had nightmares related to his military days.  He stated that he had friends that had been killed while in service.  He stated that he was trained to kill, and that bad things happened in that situation.  

On August 2010 VA examination, the Veteran described PTSD symptoms including recurrent and intrusive thoughts, irritability and anger, and difficulty with others. The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, but rather diagnosed the Veteran with major depression.  However, the examiner did not provide a rationale in finding that the Veteran did not meet the criteria for a PTSD diagnosis, in light of the previous diagnosis of PTSD.  Further, it is unclear whether the diagnosed major depression had any relation to the Veteran's service experiences.  Therefore, a new VA examination is necessary to determine the nature and etiology of the Veteran's current psychiatric disorder.   

With regard to the Veteran's claim for service connection for a back disability, the Veteran contends that he hurt his back a number of times in service when completing training duties.  Service treatment records reflect that in January 1973, he complained of low back pain. Straight leg raising was negative.  Heel to toe walking was negative.  The impression appeared to be "muscular."  A May 1973 physical therapy record shows treatment for an acute upper back strain.  The Veteran was instructed to complete a home program of heat application.  In October 1973, the Veteran complained of low back pain that had been present since January 1973.  He was sent to physical therapy.  The pain was reported as localized in the bilateral low back.  The assessment was postural low back pain.  It was recommended that he complete exercises.  In January 1975, the Veteran reported having lower back pain.  He was sent to physical therapy for postural low back pain.  A January 1974 X-ray was reviewed and showed the back to be within normal limits.  In March 1975, the Veteran reported continuing back pain.  Examination showed that straight leg raising was negative, bilaterally.  Knee reflexes were normal.  The impression was lumbosacral muscle strain.  In August 1975, the Veteran injured his right hip when he fell off of a vehicle.  He hurt his right buttock and low back.  The right sacral area was sore and tender.  The following day, he still had low back pain.  There was an abrasion at the right superior gluteal region.  The assessment was contusion, right lower back.  

Post-service treatment records reflect that in December 1994, the Veteran had continuing low back pain.  He reported that he had hurt his back several years previously.  There had been pain in his lower spine that was off and on.  The assessment was chronic back pain.  An August 2000 MRI revealed mild lower lumbar degenerative changes.  A May 2001 MRI of the cervical spine showed the presence of spinal stenosis.  The Veteran had injured his cervical spine at work in 1998.  In August 2001, he underwent cervical spine surgery.  Subsequent VA treatment records reflect ongoing chronic back pain, assessed as chronic lumbago.  

On January 2005 VA examination, the Veteran was diagnosed with back pain with radiculopathy.  On February 2010 VA examination, the examiner determined that the Veteran's cervical and lumbar spine disabilities were not related to his service because 1976 separation examination was negative for any back diagnosis, and a 1975 X-ray was normal.  However, the examiner did not address the numerous in-service records demonstrating low back complaints, diagnoses, and treatment.  Thus, the Board finds the opinion, on its own and without further rationale, to be inadequate for rating purposes, and another VA examination is necessary in order to fairly asses the claim.

With regard to the Veteran's claim for service connection for headaches, the Veteran contends that while completing duties as an assistant driver, he would often times bang his head against the driver's hatch in order to complete maneuvers quickly.  Service treatment records reflect that in April 1973, the Veteran reported having continuing headaches for three years.  The headaches would come and go.  The headaches were in the bilateral frontal area and radiated to the occipital regions.  They occurred all day.  He denied any visual complications prior to entering service, but was experiencing blurring of vision when reading.  The impression was muscle contracting headaches, rule out visual problems.  The Veteran was referred for an optometry consultation.  In October 1975, the Veteran passed out during a test.  He stated that he had had a headache.  He was disoriented.  Physical examination was normal.  Laboratory testing resulted in a diagnosis of anemia, unknown etiology.  The Veteran was hospitalized for four days and was eventually  diagnosed with physiologic orthostatic syncope.  Post-service treatment records do not reflect complaints or treatment for headaches.  

On January 2005 VA examination, the Veteran reported having headaches two or three times per week.  He was diagnosed with migraine-type headaches.  However, an opinion as to whether the Veteran's current headaches were related to his symptoms in service was not elicited.  Because there are symptoms of headaches in the service treatment records, and the Veteran is competent to state that he experienced headaches in service and continuously since service, a VA examination and opinion should be obtained on remand.  

With regard to the Veteran's claim for service connection for a bilateral leg disability, the Veteran contends that he injured his legs in service while completing training exercises and that he has suffered from continuous bilateral leg pain for many years since service.  Service treatment records reflect that in November 1973, the Veteran had pain at the lateral aspect of the right lower leg for two days.  There was no history of trauma but for running.  There was some tenderness on flexion of the foot.  The assessment was mild muscle strain.  In June 1976, the Veteran reported having knee pain for the previous week.  There was no swelling at the knees or legs. There was tenderness at the tibial region.  Post-service treatment records reflect that the Veteran has been diagnosed with radiculopathy due to his lumbar spine disability.  In April 2002, the Veteran reported having pains in his legs.  He was prescribed a walking cane.  Accordingly, after reviewing the evidence of record, it remains unclear to the Board whether the Veteran's reported bilateral leg pain is secondary to his lumbar spine disability, or is rather a separate disability related to his complaints of leg and knee pain in service.  Thus, a remand for a VA examination and opinion is necessary in this instance.

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran requesting that he further clarify his contended service stressors, including a request that he provide a three month period of time in which the stressors occurred, to include the stressors described as 1) soldiers being killed in training exercises, and 2) his sleeping bag catching on fire. 

2.  Request that the Veteran identify any outstanding treatment records relevant to his claims for service connection and for an increased rating.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records dated from July 2009 to the present from the facilities located in Birmingham and Tuscaloosa.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Any determination pertinent to the appellant's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Contact the National Personnel Records Center (NPRC) or any other appropriate service organization in a further attempt to obtain the Veteran's service treatment records and complete service personnel records for all periods of service, including his Army reserve service.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Request that the United States Army & Joint Services Records Research Center (JSRRC), or any other appropriate service department, perform a search for a history of 1)  a man, "Alexander" or "Cisco," having died after a training exercise, possibly from a drug overdose, while stationed in Germany with the Bravo Battery 2/3 Field Artillery in November 1974, and 2) an incident in which the Veteran almost drowned in Lake Elmer Thomas while stationed in Fort Sill, Oklahoma, with the Bravo Battery 2/18 Field Artillery in July 1973.  Additionally, request verification of any other stressor that the Veteran identifies on remand.  If suggested by the JSRRC, request any pertinent available records from other organizations.  

6.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims and the examination report should note that review.  

a)  The examiner should provide a full multiaxial diagnosis and should state whether a diagnosis of PTSD is warranted.  The examiner should state whether or not each criterion for a diagnosis of PTSD is met.  If a diagnosis of PTSD is not met, the examiner should provide a rationale to explain that conclusion.

b)  The examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder demonstrated during the pendency of the appeal, to include PTSD, an adjustment disorder, an anxiety disorder, or major depression, is related to the Veteran's military service, including the Veteran's described service stressors, whether verified or unverified.  

c)  The examiner should provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's reported nervousness on induction into service is evidence of a pre-existing psychiatric disorder.  If so, the examiner should provide an opinion as to whether there is clear and unmistakable evidence that the pre-existing psychiatric disorder was not aggravated beyond its natural progression during his service.  

d)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disorder was caused or aggravated, at least in part, by a service-connected physical disability.  In so concluding, the examiner should take into account the Veteran's previous diagnosis of major depression due to his physical disabilities.

In providing the requested opinions, the examiner must acknowledge and discuss any lay evidence of continuity of symptomatology since service. The examiner should provide the rationale for all opinions provided. 

7.  Schedule the Veteran for a VA examination to determine the etiology of his current back disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar or cervical spine disability is etiologically related to his period of active service, including the multiple complaints of back pain in service, treatment for a lumbar strain, and physical therapy.  In addition to the medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of back problems after service.

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral leg pain.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  

a)  Diagnose the Veteran's bilateral leg disability, including whether the claimed leg disability is radiculopathy secondary to the lumbar spine disability.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral leg disability is etiologically related to his period of active service.  In addition to the medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of back problems after service.

9.  Schedule the Veteran for a VA examination to determine whether there is any relationship between his current headaches and his period of active service.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current headaches are etiologically related to his period of active service, including the headaches complained of in service.  In addition to the medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of headaches after service.

10.  Schedule the Veteran for a VA examination to determine the current level of severity of the service-connected right foot disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  In addition to the medical records, the examiner should consider the Veteran's statements regarding his continuous symptoms.

11.  Then, readjudicate the claims for service connection for an acquired psychiatric disorder, to include PTSD, a back disability, headaches, and a bilateral leg disability, as well as for an increased rating for a right foot disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


